        Case 2:20-cv-02845-JTM-DPC Document 1 Filed 10/18/20 Page 1 of 6




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF LOUISIANA

Cox Operating, LLC,                                §
                                                   §
         Plaintiff,                                §
                                                   §
v.                                                 §
                                                   §
M/V ATINA, IMO No. 9593000,                        §    Civil Action No.
ALONG WITH ITS ENGINES,                            §
TACKLE, APPAREL, BOILERS,                          §    ADMIRALTY
FURNITURE, EQUIPMENT,                              §
APPURTENANCES, ETC., in rem, and                   §
HANZHOU 1 LTD and CINER SHIP                       §
MANAGEMENT, in personam,                           §
                                                   §
         Defendants.                               §

                                     VERIFIED COMPLAINT

         Plaintiff, Cox Operating, LLC, (“Cox Oil”) files this Verified Complaint seeking damages

and the arrest of the M/V ATINA, IMO No. 9593000 (the “Vessel”) pursuant to Rule C of the

Supplemental Rules for Certain Admiralty and Maritime Claims (“Supplemental Rules”). In

support of its Verified Complaint, Cox Oil respectfully avers as follows:

                                                 I.
                                              PARTIES

         1.      Plaintiff, Cox Operating, LLC, is limited liability company registered to do and is

conducting business in Louisiana within the jurisdiction of this Court and a principal place of

business in Dallas, Texas.

         2.       The M/V ATINA is currently located within the Eastern District of Louisiana and

the jurisdiction of this Court.

         3.      This is an action against the Vessel, its engines, tackle, apparel, boilers, equipment

and appurtenances, etc., in rem, to enforce Cox Oil’s maritime lien over the Vessel.



{N4103992.1}
        Case 2:20-cv-02845-JTM-DPC Document 1 Filed 10/18/20 Page 2 of 6




         4.    Upon information and belief, HANZHOU 1 LTD, is the registered owner of the

Vessel and a corporation in Turkey, with its business location care of Ciner Gemi Acente

Isletmeleri Sanayi ve Ticaret AS (Ciner Ship Management), Mithat Ulu Unlu Sokak 3, Esentepe

Mah, Sisli, 34394 Istanbul, Turkey.

         5.    Upon information and belief, CINER SHIP MANAGEMENT, is the manager of

the Vessel and a corporation in Turkey with its business location located at Mithat Ulu Unlu

Sokak 3, Esentepe Mah, Sisli, 34394 Istanbul, Turkey.

         6.    This is also an in personam action against Defendants, HANZHOU 1 LTD and

CINER SHIP MANAGEMENT.

                                             II.
                                  JURISDICTION AND VENUE

         7.    This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1333 because

this action is an admiralty and maritime claim within the meaning of Rule 9(h) of the Federal

Rules of Civil Procedure and the Supplemental Rules For Certain Admiralty and Maritime

Claims, based on maritime tort.

         8.    Venue is proper in this district because the Vessel is located or will soon be

located within this district, in accordance with 28 U.S.C. § 1391(b).

                                          III.
                                   STATEMENT OF FACTS

         9.    On or about October 17, 2020, the M/V ATINA was operating near Southwest

Pass anchorage south of Southwest Pass in the Mississippi River.

         10.   Upon information and belief the M/V ATINA is owned and operated by

Defendants, HANZHOU 1 LTD and CINER SHIP MANAGEMENT.




{N4103992.1}                                     2
        Case 2:20-cv-02845-JTM-DPC Document 1 Filed 10/18/20 Page 3 of 6




         11.    At approximately 4:30 a.m., the M/V ATINA drifted off anchorage and forcefully

allided with the northwest corner on the north side of Cox Oil Platform 58-B (the “Platform”)

located off the coast of Louisiana.

         12.    At all times, the Platform was properly lit.

         13.    The allision of the M/V ATINA with the Platform caused significant damage to

the bottom of the Platform, requiring the Platform to shut down as a result.

         14.    This shut down will cost Cox Oil a loss of approximately 1,500 barrels of oil per

day.

         15.    At the time of the incident, crewmembers were asleep on the Platform and were

roused by the allision.

         16.    Not long thereafter, crewmembers were evacuated from the Platform by

helicopter.

         17.    The Platform is currently unable to operate and will need significant repairs.

         18.    To date, the M/V ATINA, her owners and/or agents have failed to compensate or

provide security to Cox Oil for the property damage to the Platform or the economic losses

sustained as a result of the allision.

                                                IV.
                                         CAUSES OF ACTION

                                            NEGLIGENCE

         19.    Paragraphs 1-18 are incorporated herein as if set forth in full.

         20.    The M/V ATINA and Defendants, HANZHOU 1 LTD and CINER SHIP

MANAGEMENT, owed Cox Oil a legal duty under the general maritime law to observe the

standard of good and prudent seamanship and to exercise reasonable care when navigating and to

avoid the resulting allision.


{N4103992.1}                                      3
        Case 2:20-cv-02845-JTM-DPC Document 1 Filed 10/18/20 Page 4 of 6




         21.   The M/V ATINA and Defendants, HANZHOU 1 LTD and CINER SHIP

MANAGEMENT, also had a statutory duty to follow the navigational rules of the road. The

Pennsylvania, 86 U.S. (19 Wall.) 125 (1873). Defendants breached that duty by, among other

things, failing to use all available means to avoid the risk of allision and by other acts or

omissions which will be shown at trial. These acts or omissions caused the M/V ATINA to allide

with the Platform.

         22.   A presumption of fault also arises when a vessel allides with a stationary object.

The Oregon, 158 U.S. 186 (1895). That presumption is implicated here because the M/V ATINA

struck stationary property owned by Cox Oil.

         23.   The allision occurred as a result of the negligence, fault or carelessness of the

M/V ATINA and Defendants, HANZHOU 1 LTD and CINER SHIP MANAGEMENT, and/or

their principals, agents and/or employees, and/or the unseaworthiness of the M/V ATINA, which

was within the privity and knowledge of the HANZHOU 1 LTD and CINER SHIP

MANAGEMENT, its principals, agents and/or employees.

         24.   Cox Oil did not cause the allision and/or the damages suffered therefrom.

         25.   Pursuant to Rule C of the Supplemental Rules for Certain Admiralty and Maritime

Claims, Cox Oil is entitled to have the Vessel and her engines, tackle, apparel, boilers, equipment

and appurtenances, etc., seized and held for public sale.

                                              V.
                                           DAMAGES


         26.   As a result of the negligence and unseaworthiness on the part of the M/V ATINA

and Defendants, HANZHOU 1 LTD and CINER SHIP MANAGEMENT, Cox Oil has sustained

both physical and economic losses and damages that are currently expected to exceed

$225,000,000.00. These losses and damages include, among other things, the physical damage

{N4103992.1}                                     4
        Case 2:20-cv-02845-JTM-DPC Document 1 Filed 10/18/20 Page 5 of 6




and economic damage resulting from the loss of use of the Platform as a result of the allision set

forth above.

                                                VI.
                                              PRAYER

         27.      WHEREFORE, Plaintiff, Cox Operating, LLC, respectfully requests:

               a. That process in rem pursuant to Rule C of the Supplemental Rules for Certain

                  Admiralty and Maritime Claims issue against the M/V ATINA, IMO No.

                  9593000, her engines, tackle, apparel, boilers, equipment and appurtenances, etc.,

                  in rem, and that all persons having or claiming any interest therein be cited to

                  appear in and answer, under oath, all and singular the matters aforesaid, and that

                  the said M/V ATINA be seized and sold to satisfy the amounts owed to Cox Oil,

                  as set forth herein;

               b. That this Court issue a final judgment in rem against the M/V ATINA and in

                  personam against Defendants, HANZHOU 1 LTD and CINER SHIP

                  MANAGEMENT, in the full amount due as set forth herein, including

                  prejudgment interest, costs, expenses and attorneys’ fees;

               c. That notice of these proceedings be given to the master of the M/V ATINA; and

               d. That this Court grant Cox Oil such other and further relief which it may deem just

                  and proper.




{N4103992.1}                                       5
        Case 2:20-cv-02845-JTM-DPC Document 1 Filed 10/18/20 Page 6 of 6




Dated October 18, 2020.




                                     Respectfully submitted,


                                     /s/ Jefferson R. Tillery
                                     JEFFERSON R. TILLERY (#17831)
                                     MARC C. HEBERT (#23122)
                                     C. BARRETT RICE (#30034)
                                     JEANNE L. AMY (# 37012)
                                     JONES WALKER LLP
                                     201 St. Charles Avenue - 48th Floor
                                     New Orleans, Louisiana 70170-5100
                                     Telephone:      (504) 582-8616
                                     Facsimile:      (504) 589-8616
                                     E-Mail:         jtillery@joneswalker.com
                                                     mhebert@joneswalker.com
                                                     brice@joneswalker.com
                                                     jamy@joneswalker.com

                                     Attorneys for Plaintiff, Cox Operating, LLC




{N4103992.1}                            6
